—Appeal and cross appeal from parts of a judgment of Supreme Court, Erie County (Marshall, J.), entered April 18, 2001, that, inter alia, distributed the parties’ marital property.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by granting plaintiffs objection to the Referee’s amended report concerning the parcel of real property located at 56 Christine Drive, vacating that part of the Referee’s amended report concerning that parcel of real property, and providing that the *911parcel of real property located at 56 Christine Drive is plaintiffs separate property and as modified the judgment is affirmed without costs.
Same memorandum as in Parkinson v Parkinson ([appeal No. 1] 295 AD2d 909). Present—Pigott, Jr., P.J., Hayes, Kehoe, Gorski and Lawton, JJ.